Title: December 1787
From: Washington, George
To: 




Saturday first. Mercury at 46 in the Morning—58 at Noon and 57 at Night. Calm and remarkably clear and pleasant all day. A large white frost in the Morning & grd. froze.
Went with Colo. Humphreys, Majr. W. & Mr. Lear a fox hunting. Found a fox abt. 9 Oclock & run him hard till near 10 and lost him.
Passed through Muddy hole Plantation, & returned through those of Dogue run, Frenchs, & the Ferry, after the Hunt.
At the first 3 plows were at Work. The other hands were gathering & husking Corn.
At Dogue run, all hands (Plows being stopped) were treading out Oats.
At Frenchs—the same.
At the Ferry 3 plows were at Wk. in No. 3. The other hands were gathering & measuring Corn.
 


Sunday 2d. Thermometer at 48 in the Morning—60 at Noon and  at Night. Clear, mild & pleasant in the Morning with but little Wind and that Southerly. About 11 Oclock it shifted to No. Wt. & blew pretty fresh but not cold.

At home all day. Mr. G. W. Lewis and Geo. Steptoe Washington who with Mr. Wm. Booth came here yesterday to dinner returned this afternoon to their respective homes.

   
   
   mr. wm. booth: probably William Aylett Booth, son of Col. William Booth of Westmoreland and Frederick counties. GW was one of the trustees appointed to dock the entail of some of Colonel Booth’s land for the benefit of William Aylett Booth (William Aylett Booth to GW, 16 April 1787, DLC:GW; HENINGWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 8:640).



 


Monday 3d. Thermometer at 46 in the Morning—62 at Noon and 60 at Night. Very little wind. Mild & pleasant all day. In the first of the Morning, what wind there was came from the No. Et. Afterwards it was Southerly.
Mr. Booth going away after Breakfast I rid to all the Plantations.
In the Neck 6 Plows were at Work. All the other hands were gathering & husking of Corn.
At Muddy hole 3 plows were at Work—the other hands gathering & husking of Corn.
At Dogue run 4 plows were at work. The rest of the force were cleaning the Oats which were tread out on Saturday last.
At Frenchs all hands were treading the remainder of the Stack of Oats which was began on Saturday.
At the Ferry 3 plows were at work in field No. 2. The other hands were gathering & husking Corn.
On my return home found a Mr. Jones of No. Carolina, and Doctr. Craik here. The former stayed all Night. The latter returned to Alexandria.
 


Tuesday 4th. Thermometer at 47 in the Morning—47 at Noon And 46 at Night. Wind Southerly all day—varying sometimes to the East, & then to the . Morning very heavy with slight rain. Clear afterwards & very pleasant.
After Mr. Jones went away I rid to the Ferry, Frenchs, Dogue run & Muddy hole Plantations.
At the first 3 plows at Work in field No. 2. The other hands finished measurg. the Corn qty. as follow—24½ frm. New grd. 7 frm. drilled do. 17 frm. Stony hill & 20 fm. flat—In all 68½ sound besides 3 picked ⟨up in⟩ difft. fields—& soft Corn 22 Bar[rls.]
At Frenchs two plows began to work abt. 11 Oclock. The other hands were cleaning Oats.
At Dogue run 4 plows were at Work. The other hands were gathering & husking of Corn.
At Muddy hole 3 plows were at Work. The other hands had just

finished husking & measuring Corn—qty. 30 Barrls. sound & 11 Hog Corn—7 rotten of wch. 9 Barrls. of the first & 1 of the other grew on the first 10 ac[res] next the experimental Squares. A large proportion of the Corn at all my Plantations is soft & rotten this year.
Turned every species of Stock of my Clover at Muddy hole and the five acre lott in the Neck.
Took up some Turnips for Table use to day at Muddy hole.
 


Wednesday 5th. Thermometer at 47 in the Morning—47 at Noon and 46 at Night. The Wind getting to No. Wt. in the Night blew hard but lulled in the Morning, & by Nine Oclock, grew calm and very cloudy. About noon it dropped rain and had appearances of a wet afternoon tho’ it turned out otherwise—a bright horizon about Sundown.
Went out, in Company with Colo. Humphreys, with the hounds after we had breakfasted. Took the drag of a Fox on the side of Hunting Creek near the Cedar gut. Carried it through Muddy hole Plantation into the Woods back of it and lost it near the Main road.
After which I went to Muddy hole, Dogue run, Frenchs, and the Ferry Plantations.
At the first (Muddy hole) 2 plows only were at Work; the third being at the Shop. The other hands after securing their Corn in the Barn began to dig the Carrots in the (quarter of an Acre of the) experimental ground.
At Dogue run, the Corn in the East cut of field No. 4 measured 27 barrls. and that which grew in the Small field by Frenchs measured 15 barrls. of sound Corn. The Plows were stopped, and all hands were employed in treading out the only remaining Stack of Oats. The last Stack turned out 129 bushls.; 37½ of wch. came to the Mansn. Ho. & 91½ remd. for the Plantn.
At French’s 2 plows were at work, the other hands were employed in cleaning Oats.
At the Ferry, three plows were at Work. The other hands were cleaning the tailings of Wheat & threshing out Pease.
 


Thursday 6th. Thermometer at 40 in the morning— at Noon and  at Night. Cloudy & raw in the morning, wind being at No. Et. Abt. Noon it veered to the East, and then to the So. Et. Many changes in the appearance of the Weather, it sometimes threatning immediate Snow or rain, and then promised to be fair. Once or twice a few flakes of Snow fell.

Rid to all the Plantations. In the Neck, finished husking and measuring the Corn in the South part of field No. 9—quantity  Barls. including what had been given to the Hogs. Plows were stopped in order to tread a stack of Oats whch. grew in the No. Et. part of field No. 2—The hands engaged in this work and housing the Corn.
At Muddy hole finished digging the carrots which grew on the half of the half-acre of experimental grd. (the other half thereof, had been sowed with Turnips, and taken up by mistake without Measuring, or weighing). That part of the grd. which had received the usual quantity of 50 bushls. of dung (to the half acre) produced 12 Bushls. of Carrots; and the other part of the ground which had not been dunged yielded 12 Bushels. In the size of the Carrots there was but little difference. In both they were short, and mostly forked; many of them however were thick. Three plows were at Work. In one I put the mule which worked very well. The horse mule is intended also for this Plantation.
At Dogue run 5 plows were at work. Moll, with the old dray Mare, & another Mare bot. for me by Mr. Muse ware set to this business. The other hands were cleaning Oats & threshing Pease.
At Frenchs two Plows were at Work—the other hands cleaning Oats.
At the Ferry 3 plows were at work in field No. 2. The other hands after finishing cleaning the tailings, Pease, & Beans were employed in getting the Cedar Berries. The quantity of Sound Pease only amounted to 3½ Bushls. and the Beans to 1¼ Bushls. 54 Pumpkins were sent from this place to the Mansion Ho. for the Cows.
Taking up Turnips, at Dogue by the small gang from the Mann. House. Three men from Do. cutting broom straw for litter.
 


Friday 7th. Thermometer at  in the Morning—42 at Noon and 40 at Night. Raining good part of the Night moderately. Wind at No. Wt. in the Morning; and continued so pretty fresh through the day and cool. For the most part cloudy.
Visited all the Plantations. In the Neck 5 plows only were at work—not more through the week. Finished cleaning and measurg. the Stack of Oats wch. was tread out yesterday from the Eastermost cut of field No. 2 quantity 109 bushls. from about 8 acres of grd. After this all hands were employed (except those with the five plows) in gathering Corn.
At Muddy hole two plows only were at work—the 3d. at the Smiths shop. Measured the ¼ of an Acre of Carrots which were

taken from the experimental ground—quantity 24 Bushls. half of wch. was from the undunged part, and of equal quality with those which grew on the dunged part (as noticed yesterday). Dug those which grew on the first 10 acres of Corn, adjoining to the experimental grd. (in every 4th. Corn Row). These were of the Orange sort, and very large, but a good deal missing—quantity 22 bushels. The 4th. rows which had been in Irish Potatoes & had yielded 47¾ bushls. as appears by the entry on the 6th. of last Month which makes the difference of 25¾ bushls. in favor of the Potatoes wch. were much less miss[in]g.
At Dogue run, 4 plows only were at work; the other hands, after cleaning the Oats & putting them away, quantity 96 bushls.; threshed, cleaned and sent to the Mansn. house the Pease—viz.—14½ bushls. of sound & 6 ditto of frost bitten ones.
At Frenchs, 2 plows were at Work. The other hands cleaning of Oats.
At the Ferry, 3 plows at work. Other hands preparing and littering the Farm pen and doing other Jobs.
 


Saturday 8th. Thermometer at 31 in the Morning—44 at Noon and 42 at Night. Clear Morning and a large white frost. The forenoon was calm but in the afternoon the wind coming briskly from the Southward it clouded & felt raw.
Went a hunting after breakfast; about Noon found a fox between Muddy hole & Pincushion, which the Dogs run for some time in woods thro which there was no following them so whether they caught, or lost it is uncertain.
I returned home by way of Dogue run & Frenchs.
At Dogue run 5 plows were at Work. 3 Men were felling timber for rails to inclose field No. 7. The rest of the hands were getting in and husking Corn.
At French’s 2 plows were at Work. The other hands, after cleaning & sending to the Mansion House the remainder of the Oats which had been tread out from the 2d. Stack (quantity 287¾ bushels and which made the whole yield of field No. 5 wch. had been in Oats, amount to 33 Acres 575¼ bushels or 17½ bushls. to the Acre) were employed in preparing and covering the yard at the Tobacco house in order to tread out the Wheat & Oats there.
At Muddy hole the remainder of the Carrots in the other 10 Acres (sowed with Seed from the Mansion House) were dug & measured—yield 6 bushels only. These were very much missing, and of an inferior quality, to the orange—Much so in point of size.
 


Sunday 9th. Thermometer at 32 in the Morning—38 at Noon And 36 at Night. The Wind having shifted to the No. Wt. in the

Night it cleared and grew cold. In the Morning the ground was hard froze & the Weather very clear as it continued to be all day—the wind tho’ not hard remaining at No. Wt.
Colos. Fitzgerald & Gilpin, Captn. Conway & Mr. Herbert, Mr. Hartshorne & Doctr. Craik Junr. came here to Dinner & returned afterwards.
 


Monday 10th. Thermometer at 31 in the Morning—36 at Noon and 34 at Night. Morning & day clear. Wind varying from West to No. Wt. and very cold all day. Ground hard froze—plows stopped till it softened—Ice ¾ of an Inch thick in places.
Rid to all the Plantations. In the Neck, gathering and husking Corn with all the hands till the plows could work.
At Muddy hole began to put up the Fence between fields No. 3 & 4.
At Dogue run gathering and husking Corn—5 plows at Work.
At Frenchs all hands treading Wheat—plows stopped for this purpose.
At the Ferry 3 plows were at Work. The other hands were getting up taking an Acct. of the Stock & Tools previous to Hezekh. Fairfaxs leaving the place—afterwards grubbing in the slash between this Plantan. & Frenchs.
This day agreed to give the two Brothers of Cornelius McDermot Roe 20 guineas as Ditchers or labourers till the 1st. of Novr. next the Younger of the two to Work at Brick laying when Cornelius is so employed.


   
   Cornelius McDermott Roe’s two brothers were Edward and Timothy (LEDGER BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., 236; O’BRIENMichael J. O’Brien. George Washington’s Associations with the Irish. New York, 1937., 186–87).



 


Tuesday 11th. Thermometer at 27 in the Morning—37 at Noon And 35 at Night. Wind at West varying some times to the No. ward & sometimes to the Southward. Cold & raw with appearances of Snow towards evening.
Rid to Muddy hole, D. Run Frenchs and the Ferry Plantns.
Too hard frozen the ground to Plow any where.
At Muddy hole Fencing.
At Dogue run cutting Rail stuff with the Men—women husking Corn.
At Frenchs Treading out the remainder of the Wheat.
At the Ferry—grubbing in the slash as mentioned yesterday.
In the Evening Mrs. Bushrod Washington (brought by my Chariot from Colchester) and Mr. Fendal, came here.
 


Wednesday 12th. Thermometer at 28 in the Morning—32 at Noon And 30 at Night. Clear and cold but not unpleasant. Wind

at No. Wt. all day. Grd. very hard froze. Creeks covered with Ice.
No plowing any where to day.
Mr. Fendall going away after breakfast Mrs. Washington, Mrs. Bushrod Washington, Colo. Humphreys & myself dined at Mr. Lund Washingtons.
I rid by the Ferry, Frenchs, and Dogue run Plantations as I went.
At the Ferry, grubbing in the swamp as yesterday.
At French’s cleaning up the Wheat that had been tread out.
At Dogue run, after finishing husking Corn, the Women were employed in cleaning up the swamp in the Meadow above the Houses.
Killed the following Hogs to day viz.—


from the Neck.
22
weight
3119


 Ferry
23
Do.
3000


 Dogue run
21
Do.
2498


 Muddy hole
17
Do.
1594


Total
83

10211


Also at the Mill
7
Do.
1166


 Together
90

11377


Out of these the Miller recd.


599


 Bishop 100 & R. B. Walker 100


200


  remain


799


The last Potatoes having been brought home from Muddy hole, from the grd. by the Quarters, the qty. in that piece amounted to 275¾ Bls. and makes the whole from that Plantation 468 Bushls. From all the Plantations 997¾ Bushls. whereof 409 Bushels of large white 153½ bushls. of large red—246 bushls. of Small White and 60 bushls. of small red were put into the Cellars. The deficiency have been made use of and got injured and were given to the Cows.
 


Thursday 13th. Thermometer at 31 in the Morning—35 at Noon And 30 at Night.
Clouds & Sunshine alternately, sometimes great appearances of Snow. Wind West—varying Sometimes to the No. & sometimes to the So. of it.
Rid to all the Plantations except the Neck.
Ground too hard froze to plow at any of them.
At the Ferry, all hands grubbing the Swamp except 1 man getting stakes for fence.

At Frenchs—all hands cleaning Wheat. Cornelius & his two brothers began to deepen the parting ditch betwn. this Plantation & the ferry.
At Dogue Run—the women were digging Carrots—grd. very improper for it, being hard froze, & wheat hurt by it. Men cutting rail timber except those who were at the Mansn. House abt. the Hogs.
At Muddy hole, the Men being employed at the Mansn. house abt. the Hogs the women were cutting Corn stalks.
 


Friday 14th. Thermometer at 27 in the Morning—41 at Noon and 38 at Night. Clear and Cold all day the Wind continuing steadily at No. Wt.
Rid to all the Plantations. The grd. continuing hard frozen all day an entire stop was put to plowing.
At the River Plantation, all hands were employed in gathering, husking and housing Corn.
At Muddy hole, the people were employed in putting up fencing.
At Dogue run the Men were cutting & Mauling rails—the Women grubbing in field No. 5. Ordered them to Frenchs tomorrow to clean out the meadow, before the wetness of it shall put a stop to it.



Barrls.


The Corn in the left hand cut measured of sound
22


The right hand ditto
27


The New grd. by Frenchs
15


Total
64


The Carrots brot. from thence measured  Bushels—one row remains undug.
At Frenchs, finished cleaning the Wheat and sent it to the Mill qty. 47½ Bushls. besides tailings which were brot. to the Mansn. House  bushels.
At the Ferry, all the Women were grubbing.
In the evening Messrs. Rumney Monshur & Porter came down.
 


Saturday 15th. Thermometer at 30 in the Morning—42 at Noon And 39 at Night. Wind at No. West all day, and abt. Noon pretty fresh. Ground hard froze all day.
No plowing.
A little after Sun rise, in company with the Gentlemen who

came yesterday—Colo. Humphreys, Majr. Washington & Mr. Lear, went a hunting; but did not get a fox on foot nor is it certain we ever touched on the trail of one. The Gentlemn. and Lund Washington (who joined us) came home to dinner, & returned home afterwards.
The Acct. of the horses at the Ferry Plantation, which had been mislayed (after taking it the 16th. of Octr.) is as on the other side.

 


yrs. old
}
Horses


A bla. horse. Prince 15 hds. high a striek of wh. down the face
20


A bla. horse—Dick—14 hands Star in the forehead
unkn.


A Small bay Mare Kitty 13 hands Star in her forehead
13
}
Working Mares


A bla. Mare Nancy—14 hands. Small star left fore foot white.
7


A Grey Mare Peggy—14 hands
14


A Sorrel Do.—Bonny—14½ Do.—Star in her forehead
14


A Grey Do.—Fly—13½—black legs
9


A Black horse 13 hands—3 yrs. old next spring—small Starr—dam Nancy. Sire Robinsons horse
}
Unbroken Horses and Mares


A bla. ditto—3 yrs. old in the Spring blaze face, white noze, and two hind feet white


A bay horse 13½ hands 4 years old next Spring—dam dead Sire Leonidas


A Bay Mare 12½ hands. 3 y. old next Spring—black legs dam Kitty—Sire the dray


 


Sunday 16th. Thermometer at 32 in the Morning—37 at Noon and 37 at Night. Wind at No. Et. in the morning—then calm—then So. Et. Cloudy all day with great appearances of Snow.
 


Monday 17th. Thermometer at 34 in the Morning—40 at Noon and 38 at Night. But little wind all day, & that at No. Et. Weather much more moderate than it has been. In the morng. and alternately through the day, great appearances of Snow. At times a little fell, but not enough to whiten the ground. In the afternoon the Sun appeared.
Rid to the Ferry, French’s, & Muddy hole Plantations.
No Plowing any where. A hand from each Plantation sent to the

Mansn. Ho. to cut wood for Christmas—the Carts from the Ferry, Frenchs & Dogue run accompanying them in order to draw it in, & to carry out dung.
At the Ferry the Women were grubbing the Slash.
At Frenchs they were getting out Oats.
At Dogue Run, except the Men who were at home, getting Rail timber, the rest were at Frenchs cleaning the Meadow as they had been on Saturday agreeably to the order given on Friday.
At Muddy hole the Women were fencing between fields No. 5 & 6.
On Saturday last brot. home the 2 Maltese Jennys, and 2 Mules one from the bla. dray Mare at D. run—the other from a Grey Mare at the Ferry—Also the 2 Stallion Colts from the Neck—to Winter. The Bullocks which had been in the Mill Meadow and intended for Stall feeding—6 in number—were brot. home to their racks this day also.
 


Tuesday 18th. Thermometer at 31 in the Morning—42 at Noon And 38 at Night. Wind Northerly and variable.
Rid to the Ferry, Frenchs and Muddy hole.
At the first grubbing the Swamp or slash.
At French’s, Treading out Oats.
The hands from Dogue run cleaning up the Meadow at this place as yesterday.
At Muddy hole fencing. Finished gathering, husking and Housing the Corn at the River plantation—qty. as follow.




Sound barrls.
Soft or Rottn.Barrels


From field No. 3
drilled
92 1/2
8


 Wood cut 9

17    
2


 Old gate do.
do.
86 1/2
17


 Next Wms.
do.
8    
6


 New gate cut
do.
93 1/2
49


 East cut
do.
44    
48




341 1/2
130


Of the above sound Corn 290was Housed, the rest eaten by Hogs &ca.




Crop at Muddy hole

30    
18


 Ferry

71 1/2
22


 Dogue run

64    
unknown


   Total

507    
170


 



Wednesday 19th. Thermometer at 34 in the Morning—44 at Noon And 40 at Night. Wind variable from No. Et. to So. East. Snowing by spirts & sometimes fast (but never so as to whiten the ground) from Sun rise till 11 Oclock.
Rid to all the Plantations. At the Neck—Men getting Posts for Fencing, & some, with the Women, covering & getting Farm pen in order. Brought the (Waggon here to assist in getting in wood).
At Muddy hole—The people were fencing.
At Dogue run, except those who were mauling & cuttg. Rails they were cleaning the Meadow at Frenchs as yesterday.
At Frenchs, on acct. of the weather, no Oats were tread out to day but those which had been tread out were cleaning up.
At the Ferry cleaning up the Swamp which had been grubbed.
 


Thursday 20th. Thermometer at 34 in the Morning—43 at Noon and 36 at Night. Perfectly clear all day. Morning calm. Wind fresh & cold from the No. Wt. afterwards till towards sundown when it became calm & pleasant.
Rid to the Ferry, Frenchs and Muddy hole Plantations.
At the first the People having cleaned up the slash or swamp they were directed to level the ditch in No. 2 (which formerly divided this Plantation from French’s) and to grub on the sides of it. Ordered 4 of the fatting hogs from hence to the Mansn. Ho. to be slaughtered—1 Sow which appeared to be with pig to be turned out for a breeder & 3 to be left for the Farmer.
At French’s all the hands that were at home were employed in Treading out Oats. At this place also—in the Meadow the D. Run people were at work and would finish the Meadow—that is taking out the Trees which had fallen and other trash.
At Muddy hole—Fencing as yesterday—the partition between fields No. 4 & 5 would be compleated to day. That between fields 3 & 4 was so yesterday.
Ordered the remainder of the Hogs, except 3 for Overseer to be brot. to the Mansion Ho. this evening to be slaughtered.
The Ditchers went to cut & ditch between fields No. 1 & 4 to day at Frenchs but having a fence which was on the line to remove, previous thereto they would scarcely enter thereon to day.
 


Friday 21st. Thermometer at 33 in the Morning—38 at Noon And 35 at Night. Morning clear and tolerably pleasant. Wind Westerly, but getting to No. Wt. it blew fresh & turned cold but continued clear & not unpleast.
The frost since it set in being a continued one, has stopped all plowing. The ground quite dry and roads dusty.

Rid to Muddy hole, Dogue run French’s & the Ferry Plantatns.
At Muddy hole began to fence between No. 1 & 2. Brought two Sorrel Colts from thence rising two. Magnolio’s.
At Dogue run the people having finished the Meadow at Frenchs yesterday were (the Women, the Men getting rails) employed in cleaning their own Meadow. Counted all the Stock at this place and brot. to the Mansn. House to be wintered 8 Mares with fold—2 Sorrl. Colts rising two—a young bay mare rising three—a young bay horse for Washington Custis and the Chariot horse Partner.
At French’s all the hands that were at home, were cleaning Oats and that this business might be dispatched I sent 4 hands from the Ferry to work a 2d. Fan.
At the Ferry the women were levelling the Ditch in No. 2 ordered to be done yesterday.
Killed the following Hogs to day.


From the
Neck
18
weight
1650



Ferry
4
Do.
335






1985


Disposed of them as follow




Thos. Bishop & T. Green
800



Richd. B. Walker
152



Overseer Morris
300



Ditto at Frenchs
300



Ditto Muddy hole
228



Carpenter Isaac
202







1982


Overseer Da[v]y retained 3 of his Hogs agreeably to order, as did the Farmer at the Ferry. The first weighed 311 lbs.: of the weight of the latter—if killed, no acct. has yet been rendered. The 2 reserved by him when the first hogs came from the Ferry weighed 243 lbs.
The General Acct. stands thus.




hogs


Early killg. from the Mill Novr. 12th.

7
1342


2d. Killing—12th. Inst.—viz. includg. 2 to the Farmer
{
92
11620


3d. Killing, exclusive of 3 left for him & includg. 3 left for Davy
}
25
2286


Total

124
15248


Disposed of to the Ovrs. & others pr.





the foregoing Accts. remaing. for Fam[il]y


12712


 



Saturday 22d. Thermometer at 27 in the Morning—27 at Noon And 26 at Night. Wind at No. Et. & the weather varient till abt. Noon when it turned very cold & cloudy. Towards Night it began to Snow & continued to do so whilst I sat up but in the Night it turned to rain. The Snow was not more than 2 Inches deep and is the first time the ground has been whitened with it this Fall or Winter.
After our usual breakfasting, Colo. Humphreys, Majr. Washington & myself with Mr. Lear went out with the hounds. Dragged up the Creek to the Gum Spring and then the Woods between Muddy hole, Dogue run & Colo. Masons Quarters, without touching on the trail of a fox.
I visited the Plantations (in going out & coming home) except the Neck.
At Muddy hole the people were Making the fence they were upon yesterday.
At Dogue run cleaning the swamp as yesterday.
At French’s cleaning Oats &
At the Ferry grubbing a small part of the Swamp that runs into Frenchs Plantation.
In the Afternoon Mrs. Stuart and her 4 Children and Mr. George Calvert came here.
 


Sunday 23d. Thermometer at 33 in the Morning—36 at Noon And 34 at Night. Mizling at times and Cloudy all day. Wind at No. Wt. but not very cold.
At home all day.
 


Monday 24th. Thermometer at 35 in the Morning—38 at Noon And 36 at Night. Wind at No. West all day—the fore part of which was clear, the latter part cloudy—moderate.
Rid to all the Plantations.
At the River Plantation, the Men were preparing Posts & Rails—the Women cleaning out the Stables & heaping dung about the Barn.
At Muddy hole the Men were getting trunnels for fencing and the Women were threshing Pease.
At Dogue run the Men were making Pens &ca. for feeding the outlying horses. The Women were cleaning up the swamp they have lately been at work in.
At Frenchs the Men were cutting & carting Wood—the Women cleaning & securing Oats.
At the Ferry—the Men were cutting wood & getting stakes for

fencing. The Women, except the four which were at work at Frenchs were grubbing in the Swamp as before.
Mr. Snow came here.
 


Tuesday the 25th. Thermometer at 34 in the Morning—46 at Noon And 42 at Night. Wind at No. West but not much of it.
 


Wednesday 26th. Thermometer at 35 in the Morning—43 at Noon And 40 at Night. Morning calm, & pleasant for the Season, about Noon the Wind rose at No. West but it did not grow cold.
Mr. Snow returned to Alexandria. Colo. Humphreys, the Gentlemen of the Family & myself went out with the hounds but found nothing tho much ground was gone over. G. & L. W. came.


   
   G. & L. W.: George Steptoe Washington and Lawrence Augustine Washington.



 


Thursday 27th. Thermometer at 35 in the Morning—44 at Noon And 40 at Night. Calm and very mild, with but little wind & that at South.
Mr. Lund Washington & his wife and Miss Nancy Stuart came here to Dinner. The latter remained.
 


Friday 28th. Thermometer at 35 in the Morning—44 at Noon and 40 at Night. Cloudy during the fore part of last with appearances of Snow or Rain but the Wind springing up fresh at No. Wt. it cleared. Very pleasant all day—morning calm & not hard. Abt. Noon the wind rose at No. Wt. but neither hard nor cold. In the afternoon it got to the Southward.
Mr. Willm. Craik & his two Sisters, & Mr. Kelly the dancing Master came down to dinner and stayed all Night.
Went out with the hounds to day. Took the drag of a fox with in my Muddy hole Inclosures, and found him in Stiths field (lately Herberts). Run him hard about half an hour—came to a cold drag & then lost him.
Mr. Willm. Craik and his Sisters Mariamne & Nancy and Mr. OKelly the Dancing Master came to Dinner and stayed all Night.

   
   
   stiths field (lately herberts): Buckner Stith (d. 1800), son of Capt. Buckner Stith of Brunswick County and his wife, Ann Walker Stith, had earlier in the year purchased from William Herbert two adjoining tracts of land containing a total of 301½ acres on Little Hunting Creek. The land adjoined that of Thomson Mason on the road from Gum Springs to Cameron Run (deeds of Stith to Herbert, Fairfax County Deeds, Book Q–1, 492–95, 497–500, Vi Microfilm; Fairfax IndexEdith Moore Sprouse, ed. A Surname and Subject Index of the Minute and Order Books of the County Court, Fairfax County, Virginia, 1749–1800. Fairfax County History Commission. Fairfax, Va., 1976., 2:32).



 



Saturday 29th. Thermometer at 38 in the Morning—52 at Noon and 48 at Night. Remarkably fine, clear & moderate. Very little Wind & that Southerly.
Rid (the hollidays being ended) to the Plantations at the Ferry, Frenchs Dogue run, and Muddy hole.
At the Ferry the Men were getting Stakes for fencing, and the Women levelling the ditch in field No. 2.
At Frenchs all hands were cleaning Oats.
At Dogue run 5 Men were cutting & mauling rails & the rest cleaning up the swamp between the Meadows.
At Muddy hole—the People were about fencing except 1 Man getting stakes for Do. & 3 after Noon plowing.
Doctr. Craik and Mr. Roger West came to Dinner; and in the evening, with Mr. Wm. Craik & the two girls, returned; but the Postillion boy, Paris, getting his Jawbone broken by the kick of a horse; the Doctr. was pursued & brought back after he had got as far as Dorrels hill.


   
   dorrels hill: Darrell’s Hill, a mile south of Alexandria, was formerly the home of Sampson Darrell.



 


Sunday 30th. Thermometer at 34 in the Morning—35 at Noon And 32 at Night. Wind at So. Et. and Snowing fast all or the greater part of the day—but being wet it did not accumulate fast.
Doctr. Craik and Mr. OKelly went away after breakfast and abt. 11 Oclock Mr. Paradise & his Lady lately from England but now of Williamsburgh came in on a visit.


   
   The Englishman John Paradise (1743–1795), who was pro-American during the Revolution, married Lucy Ludwell (1751–1814), daughter of Philip Ludwell (1716–1767), of London, Eng., and of Green Spring, James City County, Va. The Paradises arrived in Virginia from England in Sept. 1787, and after a stay at Green Spring were visiting friends and family, including many of the Lees, to whom Mrs. Paradise was related by marriage (see SHEPPERSONArchibald Bolling Shepperson. John Paradise and Lucy Ludwell of London and Williamsburg. Richmond, Va., 1942.).



 


Monday 31st. Thermometer at 28 in the Morning—34 at Noon And 30 at Night. Clear and not unpleasant—being but little Wind from the No. West.
Mrs. Stuart and Miss Nancy Stuart went to Mr. Lund Washingtons.
I remained at home all day. Mr. Chs. Lee came here to dinner and stayed all night.
